DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are pending.  Applicant’s previous election of Group I, claims 1-3, still applies and claims 4-5 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/21 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohara et al. (U.S. 2013/0244367) in view of Sasaki (U.S. 2012/0190786) in view of Hoshi et al. (U.S. 2009/0130351) in view of Sone et al. (U.S. 6,965,003).
Regarding claims 1-3, Kohara teaches a multilayer film comprising one layer (I) that includes an alkoxysilyl modified product of a hydrogenated product of a block copolymer comprising two A blocks per molecule of styrene and one B block of conjugated diene (having a chain of carbon atoms), with the ratio of A to B blocks overlapping the claimed range and the hydrogenation rate of the block copolymer overlapping the claimed range of the main, side and aromatic ring double bonds (see abstract, [0059], [0082]).  The two layers are part of the same multilayer laminate such that the second layer is disposed on (not required to be directly on) the first layer, as claimed.  The above A and B blocks may be only the claimed repeating units (i.e., 100% and within both ranges of claim 1).
Kohara also teaches that the first layer above may include additives, such as a lubricant ([0122]) but does not specify the chemical structure of the lubricant or the amount.  However, Sasaki is also directed to compositions based on hydrogenated styrene/conjugated diene/styrene block copolymers (as in Kohara, see abstract, [0061]) and teaches that a suitable type of lubricant (as called for by Kohara) is an ester as claimed (butyl stearate, pentaerythritol tetrastearate, stearyl stearate, [0082], which are esters of aliphatic carboxylic acids and alkyl alcohol, as claimed).  Thus, it would have been obvious to have used such lubricants in Kohara as taught by Sasaki (1) because they are disclosed as being suitable for the intended use sought in Kohara (i.e., as a lubricant additive for a hydrogenated styrene/conjugated diene/styrene block copolymer composition) and/or (2) because Sasaki teaches that they improve processability ([0082]).  The amount of the lubricant is not disclosed, but this is an art-recognized result effective variable that would have been obvious to optimize to within the claimed range in order to optimize the degree of lubrication/processability imparted to the composition.
In addition and as an alternative to the above regarding the amount of lubricant, Hoshi is also directed to compositions based on hydrogenated styrene/conjugated diene/styrene block copolymers (as in Kohara, see abstract, [0059]) with fatty acid ester lubricants (like the lubricants in Sasaki of modified Kohara) and teaches that a suitable amount is 0.01-5wt% (overlapping the claimed range) ([0101]).  Thus, it would have been obvious to have used the above amount from Hoshi for the lubricant in modified Kohara because Hoshi teaches that such an amount is suitable for imparting the desired lubricating properties.
In addition and as an alternative to the above from Hoshi and Sasaki in modified Kohara, Sone is also directed to compositions based on hydrogenated styrene/conjugated diene/styrene block copolymers (as in Kohara, see abstract, col. 10, lines 50-60) and teaches that an ester 
Kohara also teaches a second layer (either the non-alkoxylated hydrogenated block copolymer sheet of [0166]-[0168] or the cyclic olefin copolymer layer of [0177]-[0180], both of which are as in claim 2).  The non-alkoxylated hydrogenated block copolymer sheet of [0166]-[0168] is disclosed as including additives but the list of additives does not include the lubricant mentioned in Kohara with respect to the alkoxysilyl modified block copolymer layer or an ester compound like those from Sone, as in claim 3.  
The cyclic olefin copolymer layer [II] of [0177]-[0180] and the alkoxysilyl modified block copolymer layer [I] discussed above are each independently disclosed as optionally (i.e., “may include” [0194]) additives such that modified Kohara teaches an embodiment in which additives (e.g., the lubricant and/or the compound from Sone) are included in one layer (e.g., the [I] layer) and not the other layer (e.g., the [II] layer), as in claim 3.  
Furthermore, given that Sasaki, Hoshi, and Sone teach the lubricant/ester compound as being suitable for a hydrogenated styrene/conjugated diene/styrene block copolymer composition, it would have been obvious to include the lubricant and/or ester compound in the [I] layer (based on a hydrogenated styrene/conjugated diene/styrene block copolymer composition) rather than the [II] layer (based on a cyclic olefin copolymer), as in claim 3.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed ester compound results in unexpected results.  This is not persuasive.  First, Applicant asserts that the ester compound prevents “foreign substances.”  This seems to indicate that contaminates are not introduced into the composition which seems to be an aspect independent of the ester compound (i.e., it seems like such contaminates may be prevented simply by mixing in a clean room).  It is possible that “foreign substances” has some meaning to Applicant that is not apparent to the Examiner.
Second, the claims are not commensurate in scope, at least in terms of the type and amount of the supposedly critical ester compound being far narrower in the examples than in the claims.  The other ingredients in the composition (type and amount of non-hydrogenated copolymer, type and amount of hydrogenation, type and amount of silane groups grafted onto the copolymer) also appear to be material to the unexpected results and also appear to be far narrower in the examples than in the claims, and thus not commensurate in scope.  The type of second layer also appears to be material to the unexpected results and also appear to be far narrower in the examples than in the claims, and thus not commensurate in scope.  
Applicant also mentions other improved properties besides the “foreign substances” property but none of these other properties appear to be improved in the inventive examples compared to example 4 (which is outside the claimed range).
Applicant mentions lack of enablement in the prior art, but this appears to be only with respect to the unexpected results and therefore is not persuasive (i.e., the prior art is clearly enabled with respect to combining the claimed ingredients into a composition).
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787